Citation Nr: 0202972	
Decision Date: 04/02/02    Archive Date: 04/11/02

DOCKET NO.  96-29 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased initial rating for a left thigh 
cavity scar and muscle loss, with hypo- and hyperesthesia, 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from May 1961 to May 1964. 

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a September 1994 rating decision of 
the Louisville, Kentucky, Department of Veterans Affairs (VA) 
Regional Office (RO).

This case was previously before the Board and was remanded to 
the RO in September 1998 and March 1999.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The service-connected left thigh disability is manifested 
by loss of musculature which is productive of no more than 
moderate impairment of the thigh muscle.  

3.  The veteran has a tender and painful scar on the medial 
aspect of the left thigh as a result of the left thigh 
disability.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for left thigh muscle loss, with hypo- and 
hyperesthesia, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 4.2, 4.7, 4.55, 4.56, 
4.73, Diagnostic Code 5315 (prior to and from July 3, 1997), 
4.124a, Diagnostic Code 8520 (2001).  

2.  An initial separate 10 percent rating, and no more, is 
warranted for a left thigh scar, as a residual of the 
service- connected left thigh disability. 38 U.S.C.A. §§ 
1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.2, 4.7, 
4.118, Diagnostic Codes 7803, 7804 (2001); Esteban v. Brown, 
6 Vet.App. 259 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that recently enacted legislation has 
expanded the duty of the VA to notify the veteran and the 
representative, and has enhanced its duty to assist a veteran 
in developing the information and evidence necessary to 
substantiate a claim.  See Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000) (codified at 38 U.S.C.A. § 5100 et seq. (West 2001)).  
Since these legislative changes serve to eliminate the 
"gatekeeping" function in the VA claims process imposed by 
the standard for a well-grounded claim, see, e.g., Hensley v. 
West, 212 F.3d 1255, 1260 (Fed. Cir. 2000), the Board is of 
the opinion that the new legislative changes are more 
favorable to the veteran.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  

The Board finds that VA has met its duty to notify and assist 
in the veteran's case.  The RO has obtained the identified VA 
medical treatment records.  The veteran has not indicated 
that there are any additional private medical records that 
could be obtained.  The RO provided the veteran with VA 
examinations in relation to his left thigh disability in 
April 1997, June 1997, December 1997 and September 1999.  The 
RO also accomplished the development requested by the Board 
in its September 1998 and March 1999 remands, including 
obtaining the veteran's Social Security Administration (SSA) 
records.  

The record discloses that rating decisions provided the 
veteran with the reasons and bases for the denial of his 
claim.  A statement of the case, and supplemental statements 
of the case, provided the veteran with the applicable 
criteria for rating 

the left thigh disability, including the criteria for higher 
evaluations.  These notification letters were sent to the 
veteran's latest address of record, and correspondence copies 
were mailed to the veteran's accredited representative.  
These notifications were not returned by the United States 
Postal Service as undeliverable, see Mindenhall v. Brown, 7 
Vet. App. 271, 274 (1994) (citing Ashley v. Derwinski, 2 Vet. 
App. 62, 64-65 (1992) (discussing that the presumption of 
regularity of the administrative process applies to notices 
mailed by the VA)), and thus the Board concludes that the 
veteran, and his representative, have received these 
communications.

Accordingly, the Board finds that all information and 
evidence has been developed to the extent possible and that 
no prejudice will result to the veteran by the Board's 
consideration of this matter.  See Bernard v. Brown, 4 Vet. 
App. 384, 393-94 (1993).

Factual Background

The service medical records show that the veteran was 
involved in a car accident in August 1963.  The car ended up 
running over his leg, resulting in a hematoma.  Infection set 
in the area of the hematoma and debridement conducted in 
September 1963 showed a large necrotic subcutaneous hematoma.  
A 4x5x2 cm. large fibrofatty tissue mass was removed.  

In a September 1994 rating decision, the RO granted service 
connection for left thigh cavity scar and muscle loss, with 
some hypo- and hyperesthesia, evaluated as 10 percent 
disabling from June 13, 1994.  

On VA examination in August 1994, the veteran complained of 
left leg sensitivity and numbness with loss of use of the 
leg, at times.  Physical examination revealed a very minimal 
limp in the left extremity.  A cavity scar identified as in 
the medial 

aspect of the mid-thigh was described as the approximate size 
of a fist.  The tissue was essentially skin-toned in color, 
and was moveable.  He could not feel pin prick and light 
touch in some areas of the scar, and could feel pin prick 
with light touch in certain spots.  The examiner noted that 
the veteran appeared almost to have hyperesthesia.  It was 
noted there was muscle loss, but that the veteran had good 
muscle tone.  He was able to squat and arise, and stand on 
his heels and toes, without difficulty.  X-ray examination of 
the left thigh was unremarkable.

In an April 1995 report of functional capacity by a private 
physician, completed in conjunction with a claim for SSA 
disability benefits, it was noted the veteran had significant 
impairment in using the left lower extremity for any 
repetitive action or on any sustained basis.  In September 
1995, a report of private disability determination 
consultative examination noted the veteran had a normal gait 
which was "not unsteady or unpredictable."  On neurological 
examination, the veteran had decreased light touch and pin 
prick over the left thigh.  Motor strength was 5/5 plus in 
the lower extremities.

A private outpatient medical notation dated in April 1996 
reflects that the veteran reported he had occasional flare up 
of the left thigh problem which hinders his activities.

On a VA examination in January 1996, the veteran reported 
that his leg went numb when he sat on the commode and if he 
drove for 45 minutes.  He said that his left thigh seemed 
numb all the time and that it got muscle cramps and was 
painful.  Physical examination revealed a 10-15 cm. x 5-10 
cm. scar on the left thigh with loss of sensory overlying the 
scar and a .5 cm. depression.  It involved the hamstring and 
abductor group of the left thigh.  There was no loss of 
function of the left hip or left knee and there was full 
range of motion of both these joints.  There was no 
abnormality on standing on toes and heels and squatting.  
There was no loss of strength in the left knee or left hip.  
The impression was left thigh muscle injury with decreased 
sensory overlying the left thigh with muscle loss in the left 
abductor and hamstring group of approximately 10 percent.  

In March 1997, the veteran testified that his main problem 
was numbness in the left leg, from his waist to his toes.  He 
indicated that he could not feel pin prick in the back of the 
leg.  He stated that the scar was numb all the time and that 
he had tingling in his feet all the time.  He indicated that 
he had limited motion in the left knee and put more weight on 
his right leg.  He reported he could ride in a car only for 
an hour and a half before he had to get out and walk, and 
that he had muscle spasms whenever he put weight on the left 
leg.  See March 1997 hearing transcript.  

On VA orthopedic examination in April 1997, the veteran 
complained of left leg pain as well as numbness, 
intermittent, extending from the left hip to the left foot.  
He also reported that the scar on the medial aspect of the 
left thigh was painful.  Physical examination noted that the 
veteran limped on the left lower extremity.  There was a 
12x6x1 cm. triangular-shaped scar in the medial aspect of the 
left thigh that was hypersensitive and tender.  It was 
depressed 1 cm. and involved the underlying medial quadriceps 
group of the left thigh as well as the adductor group of the 
left thigh.  It was located approximately half way between 
the knee and the hip.  There were no ulcerations or skin 
break down.  There was hyperparesthesia of the left medial 
thigh.  There was pain in the left medial thigh with knee 
flexion greater than 90 degrees; however, there was no 
instability or crepitations noted.  Extension of the knee was 
normal.  The left hip was tender to palpation and there was 
pain with flexion of the hip greater than 70 degrees and 
extension greater than zero degrees.  Abduction was greater 
than 25 degrees, adduction was greater than zero degrees, 
external rotation was limited to 30 degrees, and internal 
rotation was normal at 40 degrees.  Movements of the left hip 
seemed to cause pain in the left hip itself.  Examination of 
the left thigh showed a partial loss of musculature in the 
medial thigh of approximately 10 percent with no associated 
weakness.  X-rays showed some early, arthritic changes in the 
left hip.  

On VA skin examination in June 1997, the veteran reported 
numbness from the toes to the upper legs.  Physical 
examination noted that the circumferences of the thighs were 
22 inches on the right and 20 inches on the left.  There was 
no difference in 

the legs distal to the injury.  There was a depressed scar on 
the left medial thigh that was adherent to the subcutaneous 
tissues.  There was numbness around the site of the scar.  
The examiner noted that the veteran reported that the 
numbness was predominately in the region of S1-S2.  The 
examiner commented this would have no seeming relationship to 
the cutaneous injury ascribed to the medial aspect of the 
left thigh.

On VA muscles examination in December 1997, the veteran 
reported that tenderness of the scar was not really a 
problem, but that muscle loss was a bother.  He stated that 
with weight bearing, five minutes on the left leg, he began 
having tingling in his toes and would have to shift his 
weight to the right leg to restore complete feeling.  He 
denied any other functional impairment with regard to his 
injury.  He indicated that left leg numbness, down the 
posterior aspect of the leg, had caused him to fall.  He 
denied any low back pain, but reported having hip pain.  

Physical examination revealed full range of motion of the 
hips, knees and ankles.  There was no gross asymmetry other 
than the area which was injured.  There was a triangular-
shaped scar on the left medial thigh measuring 11x8x8 cm.  
The area of musculature injury had resulted in a 2 cm. 
recession although the continuity of muscle seemed to be 
intact.  Weight bearing on either leg posed no problem.  The 
veteran indicated that the scar felt strange with touching.  
There was no distal numbness extending from the scar region.  
The numbness fell along the L5-S1 region.  It was noted that 
X-rays of the lumbosacral region taken that month showed 
significant narrowing of the intervertebral space at L5-S1 
with anterior lipping suggestive of degenerative change.  It 
was also noted that X-rays of the pelvis and left hip taken 
in November 1997 and of the left knee were normal.  The 
assessments were left medial thigh trauma secondary to motor 
vehicle accident, with residual dysesthesia in the region of 
the skull, although no specific pain syndrome, and 
intermittent numbness to the left lower extremity in a 
pattern suggestive of S1 radiculopathy.  The examiner stated 
that the veteran's complaints were more consistent with an S1 
radiculopathy and were unrelated to the prior injury in 
service or the area involved with the prior injury.  

In November 1998, the veteran testified that he had full 
flexion and use of the left leg, although the left leg was 
weaker than the right.  He stated that after sitting for a 
prolonged period with pressure on the underside of his left 
thigh, when he stood, he had to kick his left leg out so that 
it would not give way under him.  See November 1998 hearing 
transcript.  

On file are records from the SSA, which indicate that the 
veteran was found to be disabled by that agency based 
including on unrelated disabilities, including respiratory 
and psychiatric problems.  A reference is made to a military 
left thigh injury.  

The veteran was provided a VA peripheral nerves examination 
in September 1999.  The examiner noted that the veteran's 
claims file had been reviewed in detail.  Physical 
examination showed that there was normal tone, and strength 
was 5/5 throughout.  There was a 16x6 mm. triangular-shaped 
scar in the medial aspect of the left thigh which was 
depressed 1 cm., overlying the adductor.  There was decreased 
sensation in the left medial thigh over the site of the scar; 
otherwise, pinprick was intact.  Joint position sense and 
vibration were intact.  Heel-to-shin coordination was intact.  
Deep tendon reflexes were 2/4.  Plantar responses were 
flexor.  Straight leg raising was to 90 degrees without 
elicitation of radicular symptoms.  There were no paraspinal 
muscle spasms.  The examiner stated that while 
electromyographic (EMG)/Nerve conduction studies would 
confirm the diagnosis of lumbosacral radiculopathy they were 
not required to evaluate the veteran's claim.  The impression 
was intermittent left leg numbness most likely due to a 
lumbosacral radiculopathy or intermittent compression of the 
sciatic nerve.  It was stated that it was unlikely that the 
veteran's symptoms were due to the left thigh injury.  The 
examiner further stated that additional testing was not 
deemed necessary as the nerves and nerve roots corresponding 
to the veteran's symptoms were not located near the site of 
the injury.  The only symptoms secondary to the injury were 
said to be residual numbness and tenderness over the scar 
with minimal weakness or functional disability.  

In a May 2000 statement, Dr. S. K. stated that the veteran 
had some paresthesia in the distribution of the left sciatic 
nerve with radiation down the foot.  He suggested that the 
veteran needed an EMG/Nerve conduction study to further 
assess the problem.  

Analysis

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  

The September 1994 rating decision appealed was the initial 
rating decision granting service connection for the 
disability at issue and assigning a 10 percent evaluation.  
Therefore, separate ratings can be assigned for separate 
periods of time based on facts found, a practice known as 
staged ratings.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7.  Any reasonable 
doubt regarding the degree of disability will be resolved in 
favor of the claimant.  38 C.F.R. § 4.3.

The veteran's service-connected left thigh disability is 
rated as 10 percent disabling under Diagnostic Code 5315, 
which contemplates injuries to Muscle Group XV, and under 
Diagnostic Code 8520, which contemplates damage to the 
sciatic nerve.  

The Board acknowledges that certain provisions in the Rating 
Schedule dealing with muscle injuries were amended effective 
July 3, 1997.  See 62 Fed. Reg. 30,235 (June 3, 1997).  When 
a law or regulation changes after a claim has been filed, but 

before the administrative or judicial appeal process has been 
concluded, the version most favorable to the veteran 
generally applies.  Karnas v. Derwinski, 1 Vet.App. 308, 313 
(1991).  Under the circumstances, the veteran's increased 
rating claim must also be reviewed in light of the regulatory 
changes dealing with the pertinent rating criteria as well as 
under the applicable regulations in effect when the veteran's 
claim was filed.  

Under the rating criteria in effect prior to July 3, 1997, 
(hereinafter the "old rating criteria") four grades of 
severity of disabilities due to muscle injuries are 
recognized for rating purposes: slight, moderate, moderately 
severe and severe.  The type of disability pictures is based 
on the cardinal symptoms of muscle disability (weakness, 
fatigue-pain, uncertainty of movement) and on the objective 
evidence of muscle damage and the cardinal signs of muscle 
disability (loss of power, lowered threshold of fatigue and 
impairment of coordination).  38 C.F.R. § 4.54 (effective 
prior to July 3, 1997).  For purposes of the present case, 
the following criteria are pertinent with regard to the old 
rating criteria:

(b) Moderate disability of muscles.

Type of injury.  Through and through or deep penetrating 
wounds of relatively short track by single bullet or small 
shell or shrapnel fragment are to be considered as of at 
least moderate degree.  Absence of explosive effect of high 
velocity missile and residuals of debridement or of prolonged 
infection.

History and complaint.  Service department record or 
other sufficient evidence of hospitalization in service for 
treatment of wound.  Record in the file of consistent 
complaint on record from first examination forward, of one or 
more of the cardinal symptoms of muscle wounds particularly 
fatigue and fatigue-pain after moderate use, affecting the 
particular functions controlled by injured muscles.


Objective findings.  Entrance and (if present) exit 
scars linear or relatively small and so situated as to 
indicate relatively short track of missile through muscle 
tissue; signs of moderate loss of deep fascia or muscle 
substance or impairment of muscle tonus, and of definite 
weakness or fatigue in comparative tests.  (In such tests the 
rule that with strong efforts, antagonistic muscles relax is 
to be applied to insure validity of tests.)

(c) Moderately severe disability of muscles.

Type of injury.  Through and through or deep penetrating 
wound by high velocity missile of small size or large missile 
of low velocity, with debridement or with prolonged infection 
or with sloughing of soft parts, intermuscular cicatrization.

History and complaint.  Service department record or 
other sufficient evidence showing hospitalization for a 
prolonged period in service for treatment of wound of severe 
grade.  Record in the file of consistent complaint of 
cardinal symptoms of muscles wounds.  Evidence of 
unemployability because of inability to keep up with work 
requirements is to be considered, if present.

Objective findings.  Entrance and (if present) exit 
scars relatively large and so situated as to indicate track 
of missile through important muscle groups. Indications on 
palpation of moderate loss of deep fascia, or moderate loss 
of muscle substance or moderate loss of normal firm 
resistance of muscles compared with sound side.  Tests of 
strength and endurance of muscle groups involved (compared 
with sound side) give positive evidence of marked or 
moderately severe loss.

38 C.F.R. § 4.56 (in effect prior to July 3, 1997).

Under the rating criteria in effect from July 3, 1997, 
(hereinafter the "new rating criteria"), the cardinal signs 
and symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination 

and uncertainty of movement, and disabilities resulting from 
muscle injuries shall be classified as slight, moderate, 
moderately severe or severe.  38 C.F.R. § 4.56(c-d) (from 
July 3, 1997).  For purpose of the present case, the criteria 
of moderate and moderately severe disability are pertinent.  
Under the new rating criteria:

(2) Moderate disability of muscles.

(i) Type of injury.  Through and through or deep 
penetrating wound of short track from a single bullet, small 
shell or shrapnel fragment, without explosive effect of high 
velocity missile, residuals of debridement, or prolonged 
infection.

(ii) History and complaint.  Service department record 
or other evidence of in- service treatment for the wound.  
Record of consistent complaint of one or more of the cardinal 
signs and symptoms of muscle injury as defined in paragraph 
(c) of this section, particularly lowered threshold of 
fatigue after average use, affecting of particular functions 
controlled by the injured muscles.

(iii) Objective findings.  Entrance and (if present) 
exit scars, small or linear, indicating short track of 
missile through muscle tissue.  Some loss of deep fascia or 
muscle substance or impairment of muscle tonus and loss of 
power or lowered threshold of fatigue when compared to the 
sound side.

(3) Moderately severe disability of muscles.

(i) Type of injury.  Through and through or deep 
penetrating wound by small high velocity missile or large 
low-velocity missile, with debridement, prolonged infection, 
or sloughing of soft parts, and intermuscular scarring.

(ii) History and complaint.  Service department record 
or other evidence showing hospitalization for a prolonged 
period for treatment of wound. Record of consistent complaint 
of cardinal signs and symptoms of muscle disability as 
defined in paragraph (c) of this section and, if present, 
evidence of inability to keep up with work requirements.

(iii) Objective findings.  Entrance and (if present) 
exit scars indicating track of missile through one or more 
muscle groups.  Indications on palpation of loss of deep 
fascia, muscle substance, or normal firm resistance of 
muscles compared with sound side.  Tests of strength and 
endurance compared with sound side demonstrate positive 
evidence of impairment.

38 C.F.R. § 4.56 (effective from July 3, 1997).

As noted above, the veteran's left thigh disability is 
evaluated under 38 C.F.R. § 4.73, Diagnostic Code 5315.  As 
to this Code, throughout the rating period on appeal, 
moderate disability warrants a 10 percent rating, and 
moderately severe disability warrants a 20 percent rating.  

Upon review of the evidence of record, the Board finds that 
throughout the rating period on appeal, and including revised 
rating criteria, the veteran's muscle damage due to 
debridement is no more than moderately disabling.  Under the 
old criteria, there is no evidence that the veteran's wound 
was of severe grade, requiring prolonged hospitalization.  
There is also no evidence on palpation of moderate loss of 
deep fascia, or moderate loss of muscle substance, or 
moderate loss of normal firm resistance of muscles compared 
with sound side.  The Board notes that there was no weakness 
associated with the musculature in the left thigh on clinical 
examinations and that the veteran has 5/5 muscle strength and 
normal tone in all relevant muscles.

The same criteria are not met under the revised criteria, 
including loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side.  
Although left thigh pain with flexion of the knee was noted 
on VA examination in April 1997, this is contemplated in the 
criteria for a moderate disability, which include a lower 
threshold for fatigue.  As such, the Board finds that 10 
percent for moderate symptomatology is sufficient to 
compensate for the degree of muscle damage present.  

As to any neurological impairment contemplated under 
Diagnostic Code 8520, the examiners who conducted the 
December 1997 and September 1999 VA examinations concluded 
that the veteran's left leg numbness was due to S1 
radiculopathy and not to the service-connected left thigh 
injury.  The Board notes that Dr. S. K., in his May 2000 
statement, suggested that the veteran needed an EMG/Nerve 
conduction study to further assess the problem; however, the 
September 1999 VA examiner indicated, after reviewing the 
claims file, that such testing was not necessary to evaluate 
the veteran's claim.  Even assuming for the sake of argument 
that the left leg numbness is attributable to the service-
connected left thigh injury, it is pertinent to note that, 
under 38 C.F.R. § 4.55, a muscle injury rating will not be 
combined with a peripheral nerve paralysis rating of the same 
body part, unless the injuries affect entirely different 
functions.  The Board finds no basis to assign a separate 
rating here as the residuals of the service-connected injury 
affect the same functions.  38 C.F.R. § 4.14; Esteban v. 
Brown, 6 Vet. App. 259 (1994).

However, the Board does find that the medical evidence 
supports the award of an initial separate 10 percent 
evaluation for the veteran's left thigh scar.  Superficial 
scars which are poorly nourished, with repeated ulceration, 
and superficial scars which are tender and painful on 
objective demonstration warrant a 10 percent evaluation.  38 
C.F.R. § 4.118, Diagnostic Codes 7803, 7804.  The evidence of 
record, including multiple VA examinations, clearly shows 
that the left thigh scar is tender and painful.  A separate 
10 percent rating is consistent with the holding of the 
United States Court of Appeals for Veterans Claims in Esteban 
v. Brown, 6 Vet.App. 259 (1994), inasmuch as the veteran has 
one rating for muscle injury and one rating for a painful 
scar at the site of the injury.  



ORDER

Entitlement to an increased initial rating for left thigh 
muscle loss, with hypo- and hyperesthesia is denied.  

Entitlement to an initial separate 10 percent rating for a 
left thigh scar as a result of the service-connected left 
thigh disability is granted.  



		
	U. R. POWELL
	Member, Board of Veterans' Appeals



IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

